UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6687



STANLEY LORENZO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


D. W. GRIFFIN; CABARRUS COUNTY,        Sheriff
Department; W. ERWIN SPAINHOUR,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-218-1)


Submitted:   June 19, 2003                 Decided:   June 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Lorenzo Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal for

the reasons stated by the district court. See Williams v. Griffin,

No. CA-03-218-1 (M.D.N.C. Apr. 4, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                   2